DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 2/16/2021 has been entered. Claims 1-2, 4, 7-10, 12, and 14-26 remain pending in the application. Claims 14-22 have been withdrawn from further consideration. 
Applicant’s amendments to the specification have overcome the objections previously set forth in the Non-final Office Action.
Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-final Office Action. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112(a) previously set forth in the Non-final Office Action. 
Applicants amendments to the claims have failed overcome the rejection under 35 USC 112(b) previously set forth in the Non-final Office Action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9-10, 12, 24 and 26 a rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In regard to claim 9,
Line 12 recites “the hollow cylindrical barrel”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the hollow cylindrical barrel is intended to refer to the elongate barrel or the cylindrical outer collar or to a barrel separate from the elongate barrel. Appropriate correction is required. For examination purposes Examiner construes the hollow cylindrical barrel to be the same as the elongate barrel. 
Examiner notes claims 10, 12, 24, and 26 are similarly rejected by virtue of their dependency on claim 9.
In regard to claim 12,
Line 4 recites “the hollow cylindrical barrel”. As detailed above in regard to claim 9, it is unclear if the hollow cylindrical barrel is intended to refer to the elongate barrel or the cylindrical outer collar or to a barrel separate from the elongate barrel. Appropriate correction is required. For examination purposes Examiner construes the hollow cylindrical barrel to be the same as the elongate barrel. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 9-10, 12, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuki (U.S. PG publication 20180014998).
In regard to claim 9,
Yuki discloses an enteral syringe (figure 5B, item 2), comprising; 
an elongate barrel (figure 5B, item 212) comprising a proximal end and a distal end (see figure 5B: wherein the proximal end is construed as the end closest to tube end 14 and the distal end is construed as the end closest to flange 17) and defining a lumen (see figure 5B, item 15: wherein the liquid storing portion is a lumen and the plunger is within the lumen) extending between the proximal end and the distal end (see figure 5B, item 15), and 
a hollow cavity defined therein (see figure 5B: wherein a hollow cavity is defined within the barrel), 
the proximal end comprising an enteral dosing control coupling (figure 5B, item 921, 925, and 220; see paragraph [0079]: wherein the coupling 921, 925, and 220 is an enteral dosing control coupling since the narrowing shape of the needle 220 shown in figure 5b would enable dosing control of liquid) and the distal end comprising a base flange (figure 5B, item 17), 
the enteral dosing control coupling (figure 5B, item 921, 925 and 220) comprising a lumen (figure 5B, item 28) in fluid communication with the lumen of the elongate barrel (paragraph [0079]), the lumen (figure 5B, item 28) of the enteral dosing control coupling (figure 5B, item 921, 925 and 220) defining a fluid delivery conduit (see figure 5B: wherein fluid is delivered through lumen 28; paragraph [0079]), the enteral dose control coupling (figure 5B, item 921, 925 and 220) further comprising a cylindrical outer collar (figure 5B, item 921) defining a hollow internal chamber (see figure 5B illustrating the hollow internal chamber between item 220 and 921), a pair of helical coupling lugs (see figure 5A and 5B, item 925 and figure 22A for illustrative purposes which shows two separate helical coupling lugs 
[AltContent: textbox (Free end of lumen extension tip)][AltContent: ][AltContent: textbox (Distal end of lumen extension tip)][AltContent: ][AltContent: textbox (Enlarged view of figure 5B)][AltContent: textbox (Portion of the free end that axially aligns with pair of helical lugs)][AltContent: connector]
    PNG
    media_image1.png
    47
    272
    media_image1.png
    Greyscale

In regard to claim 10,
Yuki discloses the enteral syringe of Claim 9, wherein the enteral dosing control coupling (figure 5B, item 921, 925 and 220) comprises a female ISO 80369-3 formatted coupling (paragraph [0050]).
In regard to claim 12,

In regard to claim 26,
Yuki discloses the enteral syringe of Claim 9, wherein the elongate barrel (figure 5B, item 212) comprises a cross-sectional shape defining a side-to-side dimension configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1 (see figure 5B and paragraph [0050]; Examiner notes “a side-to-side dimension configured to prevent misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1” is an intended use limitation and the side-to-side dimension of Yuki is fully capable of preventing misconnection of the enteral syringe with a 15 millimeter connector defined by ISO 5356-1 due to the fact that the dosing control coupling is ISO 80369-3 formatted and is therefore an appropriate size as defined by the standard to prevent misconnections with a 15 millimeter connector defined by ISO 5356-1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-8, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yuki (U.S. PG publication 20180014998) further in view of Hill (U.S. patent no 6394984).
In regard to claim 1,
Yuki discloses an enteral syringe (see figure 5B, item 2), comprising; 
a hollow cylindrical barrel (figure 5B, item 212) extending between a proximal end and a distal end (see figure 5B: wherein the proximal end is construed as the end closest to tube end 14 and the distal end is construed as the end closest to flange 17) and defining a lumen (see figure 5B, item 15: wherein the liquid storing portion is a lumen and the plunger is within the lumen), 
a base flange (figure 5B, item 17) at a distal end of the hollow cylindrical barrel (see figure 5B), and 
an enteral dosing control coupling (figure 5B, item 921, 925, and 220; see paragraph [0079]: wherein the coupling 921, 925, and 220 is an enteral dosing control coupling since the narrowing shape of the needle 220 shown in figure 5b would enable dosing control of liquid) at the proximal end of the hollow cylindrical barrel (see figure 5B), the enteral dosing control coupling (figure 5B, item 921, 925, and 220) comprising a cylindrical outer collar (figure 5B, item 921) defining a hollow internal chamber (see figure 5B illustrating the hollow internal chamber between 220 and 921), a pair of helical coupling lugs (figure 5A and 5B, item 925 and figure 22A for illustrative purposes which shows two separate helical coupling lugs 925; paragraph [0089]) projecting outwardly from an exterior surface of the cylindrical outer collar (see figure 5A and 5B), a lumen extension tip (figure 5B, item 220) projecting axially from the hollow cylindrical barrel (figure 5B, item 212) and within the hollow internal chamber of 

[AltContent: textbox (Free end of lumen extension tip)][AltContent: ][AltContent: textbox (Distal end of lumen extension tip)][AltContent: ][AltContent: textbox (Enlarged view of figure 5B)][AltContent: textbox (Portion of the free end that axially aligns with pair of helical lugs)][AltContent: connector]
    PNG
    media_image1.png
    47
    272
    media_image1.png
    Greyscale

Yuki fails to disclose a lumen being angled relative to the hollow cylindrical barrel.
Hill teaches a syringe (figure 2, item 10) comprising a hollow cylindrical barrel (figure 2, item 20: wherein housing 20 not including port 26 forms the hollow cylindrical barrel) extending between a proximal end and a distal end (see figure 2), a dosing control coupling (figure 2, item 26) being angled relative to the hollow cylindrical barrel (see figure 2) for the purpose of enabling the user to better grip 
Examiner notes incorporating the teachings of Hill into the syringe and enteral dosing control coupling of Yuki would modify the enteral dosing control coupling (figure 5B, item 921, 925, and 220) of Yuki to be angled relative to the hollow cylindrical barrel therefore resulting in a lumen being angled relative to the hollow cylindrical barrel.
In regard to claim 2,
Yuki in view of Hill teaches the enteral syringe of Claim 1. Yuki discloses wherein the enteral dosing control coupling (figure 5B, item 921, 925, and 220 of Yuki) comprises a female ISO 80369-3 formatted coupling (paragraph [0050] of Yuki).
In regard to claim 4,
Yuki in view of Hill teaches the enteral syringe of Claim 1. Yuki discloses wherein the lumen extension tip (figure 5B, item 220 of Yuki) comprises the lumen (figure 5B, item 28 of Yuki) of the enteral dosing control coupling that extends therethrough and is in communication with the hollow cylindrical barrel (see figure 5B; paragraph [0079] of Yuki).
In regard to claim 7,
[AltContent: textbox (Angle of dosing control coupling)][AltContent: connector][AltContent: arc]
    PNG
    media_image2.png
    413
    291
    media_image2.png
    Greyscale

Yuki in view of Hill teaches the enteral syringe of Claim 1. Yuki as modified by Hill teaches wherein the enteral dosing control coupling is angled between 90 - 165 degrees relative to the hollow cylindrical barrel (see figure 2 of Hill; Examiner notes modifying the enteral dosing control coupling of Yuki in view of Hill to be angled would result in wherein the enteral dosing control coupling is angled between 90 - 165 degrees relative to the hollow cylindrical barrel).
In regard to claim 23,
Yuki in view of Hill teaches the enteral syringe of Claim 1.
Yuki in view of Hill is silent as to wherein a side-to-side dimension of at least 13.3 millimeters is defined between an outer surface of the hollow cylindrical barrel and an outermost end of the enteral dosing control coupling.
It would have been an obvious matter of design choice to modify Yuki to include a side-to-side dimension of at least 13.3 millimeters is defined between an outer surface of the hollow cylindrical 
In regard to claim 8,
Yuki in view of Hill teaches the enteral syringe of Claim 23. Yuki as modified by Hill teaches wherein the side-to-side dimension is defined between the outer surface of the hollow cylindrical barrel (figure 5B, item 212 of Yuki) and an outermost surface of one of the coupling lugs (see rejection of claim 23 above wherein the side to side dimension was defined between the outer surface of the barrel and the outermost surface of one of the coupling lugs which is also the outermost surface of the enteral dosing control coupling).
In regard to claim 25,
.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki (U.S. PG publication 20180014998).
In regard to claim 24,
Yuki discloses the enteral syringe of Claim 9.
Yuki is silent as to wherein the elongate barrel comprises a cross-sectional shape defining a side-to-side dimension of at least 13.3 millimeters.
It would have been an obvious matter of design choice to modify Yuki to include the elongate barrel comprises a cross-sectional shape defining a side-to-side dimension of at least 13.3 millimeters since the only difference between the prior art and what is claimed is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Yuki discloses that the tubular portion, female tapered surface and spiral .
Response to Arguments
Applicant's arguments filed 2/16/2021 in regard to the rejection under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Applicant argues on page 9 of 11 that claims 1, 9 and 12 have been amended to address the rejection. However claim 9 and claim 12 were not amended to address the issue with the recitation of “the hollow cylindrical barrel”. No additional arguments pertaining to this issue have been provided. Accordingly the rejection under 35 U.S.C. 112(b) still remains. 
Applicant's arguments filed 2/16/2021 in regard to the rejections under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. Applicant argues on page 9 of 11 in regard to claim 9 and its dependent claims that “as shown at least in figure 5A-B and 6 of Yuki, the needle 220 has an axial length that is significantly longer than an axial length of the cylindrical collar and does not have a distal end that aligns with the pair of helical coupling lugs”. Applicants argument is not found to be persuasive because as claimed the axial length could be longer than the length of the cylindrical collar since a portion of the free end of the lumen extension tip as required aligns with the pair of helical coupling lugs as shown in annotated figure 5B below. Nothing in the claim precludes the axial length is not claimed. A free end, not the distal end is claimed as being aligned with the pair of helical coupling lugs. 
Applicant argues on page 10 of 11 in regard to claim 1 and its dependent claims that “for the same reasons as described above with regard to independent claim 9, Applicant respectfully submits that Yuki fails to disclose or teach that the lumen extension tip has an axial length that extends from the elongate barrel to a free end, wherein the free end aligns with the pair of helical coupling lugs”. See response to arguments in regard to claim 9 above. As shown below a portion of the free end does align with the pair of helical coupling lugs. Accordingly this argument is not found to be persuasive. 
[AltContent: textbox (Free end of lumen extension tip)][AltContent: ][AltContent: textbox (Distal end of lumen extension tip)][AltContent: ][AltContent: textbox (Enlarged view of figure 5B)][AltContent: textbox (Portion of the free end that axially aligns with pair of helical lugs)][AltContent: connector]
    PNG
    media_image1.png
    47
    272
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783